Citation Nr: 0513957	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-34 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability, to include as secondary to service-connected low 
back disability.

2.  Entitlement to an evaluation, in excess of 40 percent, 
for chronic low back strain with arthritis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1984 to 
March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The issue of entitlement to service connection for a left leg 
disability, to include as secondary to service-connected low 
back disability, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected low back strain is manifested 
by complaints of pain and clinically demonstrated flexion 
limited to 50 degrees.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for service-connected lumbosacral strain have not been met or 
approximated under the old and amended schedule for rating 
spine disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5295 (2002) and 5010, 5237 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In March 2002, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claim.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the March 2002 notice letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to his claim, he was informed to either send VA 
the information regarding records he wanted VA to obtain on 
his behalf or obtain the records himself and send them to VA.  
The Board finds that the veteran was sufficiently put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  In addition the Board notes that the March 
2002 notice letter, which preceded the June 2002 rating 
decision, satisfies the timing element of the Pelegrini 
decision for the veteran's claim on appeal.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  Further, the veteran was afforded VA 
examinations in connection with his claim.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

II.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

III.	Diseases and Injuries of the Spine

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.  

The veteran's low back disability has been rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5010-5292.  

The Rating Schedule provides that traumatic and degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is x-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or x-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.

By regulatory amendment effective on September 26, 2003, 
substantive changes were made to the schedular criteria for 
evaluating spine disabilities, as defined in 38 C.F.R. § 
4.71a.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

a.	Rating Criteria Prior to September 26, 2003

The Board notes that under the "old" rating criteria, a 10 
percent rating is warranted for slight limitation of motion 
of the lumbar spine, a 20 percent rating for moderate 
limitation of motion, and 40 percent evaluation under this 
code contemplates severe limitation of lumbar spine motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The Board notes that the veteran's low back disability could 
also be rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, for lumbosacral strain, in which a 10 
percent evaluation contemplates a lumbosacral strain with 
characteristic pain on motion; a 20 percent evaluation 
contemplates a lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position; and a 40 percent evaluation is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with arthritic changes, narrowing or irregularity of 
the joint spaces, or some of these findings with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).

b.	Rating Criteria effective September 26, 2003

As noted above, effective September 26, 2003, the regulations 
for rating disabilities of the spine were revised with 
reclassification of the diagnostic codes.  These reclassified 
diagnostic codes include 5237 (Lumbosacral or cervical 
strain), 5242 (Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 26, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).

Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

In addition, Diagnostic Code 5293 was also changed effective 
September 23, 2002, as follows:  Evaluate intervertebral disc 
syndrome (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, rate at 40 percent.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
rate at 20 percent.  With incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months, rate at 10 percent.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See Amendment to Part 4, Schedule for Rating Disabilities, 
effective September 23, 2002; 67 Fed. Reg. 54345-54349 
(August 22, 2002).

The Rating Schedule also provides ratings for disability of 
the sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  It 
is noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration. When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

IV.	Factual Background

Private medical records dated in January and February 2001 
indicate that x-rays taken in January 2001 showed good disc 
space height throughout the entire spine and that there were 
no signs of spondylolysis on the oblique views and MRI scan 
of the lumbar spine revealed disc desiccation at L5-S1 with a 
small contained posterior bulge with a high intensity zone 
that was not noticed on the sagittal view.  The impression 
was that the veteran suffered from chronic, long-term pain 
from L5-S1 disc degenerative and probable internal disc 
disruption.

A March 2002 medical statement from Dr. LDS revealed that the 
veteran had chronic lumbar disk disease.  Dr. LDS reported 
that the veteran gave a history that his lumbar area pain had 
been present for fifteen years or so and had progressed to 
the point that he had been unable to work since April 2001.

In April 2002, the RO requested an opinion from an 
orthopedist as to the degree of back disability immediately 
prior to known intercurrent injuries of the back and the 
degree immediately following the injury(ies).  The 
orthopedist was also asked to state whether the evidence in 
the file shows objective worsening of service connected back 
condition prior to known intercurrent injury(ies).  

At the May 2002 VA examination, the veteran reported 
complaints of pain at 8/10 in his lower back, pain and 
weakness but no stiffness, lack of endurance, episodes of 
flaring 15 days per month that average three days in length.  
Physical examination of the veteran revealed flexion was from 
0 to 10 degrees; lateral bending was from 0 to 15 degrees.  
There was no tenderness with palpation over his lumbosacral 
spine, no paraspinous muscle spasms, DTRs were 2+ and equal 
to bilateral knee and ankle jerks, muscle mass was without 
any atrophy, no fasciculations were noted, and sensations 
were intact to vibratory as well as pinprick.  The examiner, 
a FNP, questioned the veteran's efforts put forth during 
testing.  The examiner diagnosed the veteran with recurrent 
lumbosacral strain and positive degenerative changes at L5-
S1, per 2000 MRI findings.  The examiner's opinion stated, 
"[The] veteran reports that his activities have not really 
changed a lot.  His functioning has decreased since his motor 
vehicle accident, and painless periods.  His hard facts show 
that x-rays in 1990 showed no degenerative changes, and he 
had no radicular symptomatology.  It is at least as likely as 
not that his motor vehicle accident led to the desiccation of 
his disk at L5-S1 with the bulging post-MVA, but the 
subsequent degenerative joint disease that was found shortly 
after his MVA by the chiropractor who did x-rays could not be 
attributed to the motor vehicle accident."

At the June 2003 VA examination, the veteran's thoracic spine 
and lumbar spine were tender to palpation in both the 
vertebral and paraspinous processes.  Forward flexion of the 
lumbar spine was 0 to 50 degrees with pain at 30 degrees, 
lateral flexion on the right was 0 to 15 degrees, and on the 
left was 0 to 30 degrees with pain at end on both movements.  
Straight leg raising test was 0 to 40 degrees on the right 
and 0 to 20 degrees on the left with the leg becoming very 
tremulous.  Muscle strength in the lower extremities on the 
right was 5/5 and left was 3/5.  Trendelenburg posturing was 
positive on the left leg, and the veteran was unable to walk 
on his toes.  There was no noted muscle spasm, joint laxity 
or muscle atrophy of the musculoskeletal system and sensation 
was intact in the lower extremities to sharp and dull.  

The MRI report showed L4-5 diffuse annular bulging with mild 
bilateral foraminal stenosis.  A small left lateral disc 
herniation with impingement of the left L4 nerve root 
(positive on clinical examination) was suggested.  The 
veteran was diagnosed with chronic pain syndrome, left lower 
extremity radiculopathy, degenerative disk disease of L5-S1 
without change in disc height, and L4-5 annular disc bulge 
with left lateral disc herniation.

V.	Analysis

In this particular case, given the facts and the medical 
evidence regarding the condition of the veteran's lumbar 
spine disability, the Board finds that a 40 percent 
disability rating is the most appropriate rating under either 
the "old" criteria or the "new" criteria.

The veteran was awarded a 40 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5292 for limitation of motion of the 
lumbar spine.  That is the maximum possible rating under that 
diagnostic code.  Likewise, the maximum possible rating under 
Diagnostic Code 5295, lumbosacral strain, is 40 percent.    

Although higher evaluations are provided under 38 C.F.R. § 
4.71a, Diagnostic Codes 5286 and 5289 for ankylosis of the 
spine, these Diagnostic Codes are not applicable to this case 
because the veteran's service-connected disability has not 
been shown to result in ankylosis.

With respect to Diagnostic Code 5293, the Board notes that 
the rating criteria for evaluating intervertebral disc 
syndrome were recently amended as of September 23, 2002. See 
67 Fed. Reg. 54345-54349 (August 22, 2002).  However, because 
intervertebral disc syndrome is not a part of the service-
connected disability, the criteria relating to intervertebral 
disc syndrome, under either the old or the new provisions, 
are not for application to the veteran's claim.  The RO noted 
in the October 2003 statement of the case that the medical 
evidence included a May 2002 VA examiner's opinion that the 
veteran's intercurrent injury from a motor vehicle accident 
in 1997 led to the desiccation of the veteran's disk at L5-S1 
and the bulging.  The RO found that it was the 1997 motor 
vehicle accident which caused the veteran's disk disease and, 
therefore, those residuals were not service connected and 
that the veteran's back disability would be rated on 
limitation of motion imposed by the underlying back strain 
and arthritis.
  
The Board has considered the evidence of painful motion and 
functional impairment of the thoracic spine.  See 38 C.F.R. 
§§ 4.40, 4.45.  However, as the veteran is currently at the 
maximum evaluation for lumbosacral strain under Diagnostic 
Code 5295 and, even with painful motion and functional 
impairment, a higher evaluation is not available under 
Diagnostic Code 5292.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  

Therefore, the veteran does not meet the criteria for an 
increased rating in excess of 40 percent for his service-
connected low back disability under the rating criteria for 
evaluating disease and injuries of the spine which existed 
prior to September 26, 2003.

As noted above, the regulations for rating disabilities of 
the spine were revised effective September 26, 2003.  A 
general rating formula for diseases and injuries of the spine 
is used for all diagnostic codes unless Diagnostic Code 5243 
is evaluated under the formula for incapacitating episodes.  

Since service connection has not been established for 
intervertebral disc syndrome, the criteria relating to 
intervertebral disc syndrome are not for application in the 
instant appeal.    

For a rating in excess of 40 percent for the veteran's 
cervical spine disability under the new regulations, there 
must be unfavorable ankylosis of the entire spine or the 
entire thoracolumbar spine.  As noted above, there is no 
evidence of record of ankylosis.  

Even with consideration of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and DeLuca, which address additional 
functional loss due to pain, weakness, excessive 
fatigability, etc., the severity of the veteran's lumbar 
spine does not rise to the level of an individual who suffers 
from unfavorable ankylosis.  Accordingly, a compensable 
evaluation under this Code provision would not be warranted.  
Therefore, the veteran does not meet the criteria for an 
increased rating in excess of 40 percent for his service-
connected low back disability under the new rating criteria 
for evaluating disease and injuries of the spine, effective 
September 26, 2003.

In conclusion, the evidence does not support a rating in 
excess of 40 percent for the veteran's service-connected 
chronic low back strain.  

The Board notes that there is no evidence of record that the 
veteran's chronic low back strain causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
lumbosacral strain.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 

As the preponderance of the evidence is against the claim for 
increased evaluation, the benefit of the doubt doctrine is 
not applicable.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation in excess of 40 
percent for low back strain is denied.




REMAND

Service connection for a left leg condition, to include as 
secondary to the service-connected low back condition, was 
denied by the RO because the evidence did not show that the 
current radicular symptoms have existed continuously since 
service or they are in fact due to the service-connected 
lumbar strain.

The Board notes that service medical records indicate several 
complaints of low back pain radiating into legs with 
activity, especially his left leg, sometimes down to about 
knee level.  In fact, the veteran was found unfit for 
retention on active duty due to (1) lumbosacral strain, 
chronic, manifested by low grade pain, exacerbated by 
walking, lifting, and prolonged standing and mild, left 
paraspinal muscle spasm but without list; (2) Grade I 
spondylolisthesis L5/S1 with spondylolysis, old, not 
considered symptomatic (EPTS); and (3) Baker's cyst, right 
knee.  

Post service medical records indicate that the veteran has 
been diagnosed with various disabilities involving his lower 
back.

An October 1990 Clinic Record indicates that the veteran 
underwent x-rays which revealed no spondylolisthesis or 
definite evidence of spondylolysis.  Dr. DK stated, "This 
would correspond with the VA's reading of the problem, and 
lead me to believe that [the veteran] probably has something 
more in the line of a degenerating disc and previous disc 
injury.  This would certainly put it in the service-incurred 
injury category and not on the basis of a pre-existing 
problem ..."  The examiner continued, "His studies do show a 
little narrowing of the 5-1 disc, and I strongly suspect he's 
had a central disc herniation or is degenerating a disc, and 
suspect the MR would document that in this particular 
instance."

A July 1993 Clinic Record indicates that the veteran had 
developed radicular signs and symptoms likely secondary to 
lumbar disk degeneration.  An MRI was recommended in order to 
establish the presence of lumbar disk disease.

While the May 2002 VA examiner attributed the desiccation of 
the veteran's disk at L5-S1 with bulging but not the 
degenerative joint disease to the 1997 motor vehicle 
accident, the etiology of the veteran's left leg condition 
was not specifically addressed.  

Therefore, in order to afford the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that a medical opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to indicate whether 
or not the veteran's claimed leg condition is related to the 
radicular symptoms the veteran experienced in service and/or 
to the service-connected low back strain.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present claimed left 
leg condition.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's current left leg condition 
is related to the symptoms documented 
during the veteran's active duty service 
or related to the veteran's service 
connected low back strain as opposed to 
his other non-service connected back 
conditions.  

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


